settlement process negotiated by the parties, and the district court held
                that the auditor's findings were binding on the parties. Subsequently,
                Amazon moved for summary judgment based on the binding nature of
                those findings, which the district court granted. Park West now appeals.
                The parties are familiar with the facts, so we do not recount them further
                except as pertinent to our disposition.
                               This court reviews "a district court order granting summary
                judgment de novo. Summary judgment is appropriate when there is no
                genuine issue of material fact and the moving party is entitled to
                judgment as a matter of law. . . . [T]his court views the record in the light
                most favorable to the nonmoving party."       Sparks v. Alpha Tau Omega
                Fraternity, Inc., 127 Nev. „ 255 P.3d 238, 242-43 (2011) (citations
                and internal quotations omitted).
                               We conclude that summary judgment is not appropriate in
                this matter for two reasons. First, the district court erred when it
                determined that the auditor's findings were binding on the parties. The
                district court reasoned that the parties' consent to be bound by the
                auditor's findings was analogous to an agreement to submit to binding
                arbitration; thus, it found that the auditor's findings were automatically
                binding on Park West and Amazon. However, the settlement process
                negotiated by the parties did not include an express agreement to
                arbitrate and did not designate the auditor as an arbitrator.       See NRS
                38.209 (defining "[a]rbitrator" as "an individual appointed to render an
                award, alone or with others, in a controversy that is subject to an
                agreement to arbitrate"). Therefore, we conclude that the parties did not
                agree to be bound by the auditor's findings as if the findings were those of
                an arbitrator.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A

                       .M4t::;01114114WW&15",                      OttS   MEMESIIIMEMICUM
                            Second, genuine issues of material fact remain as to the
                proper scope of the audit, including the proper accounting method to be
                used and whether all material terms of an enforceable settlement
                agreement were reached. Although Amazon argues that the parties
                stipulated to a valid settlement process, this court has held that "[t]o be
                valid, a stipulation requires mutual assent to its terms and either a signed
                writing by the party against whom the stipulation is offered or an entry
                into the court minutes in the form of an order."     Lehrer McGovern Bovis,
                Inc. v. Bullock Insulation, Inc., 124 Nev. 1102, 1118, 197 P.3d 1032, 1042
                (2008). Furthermore, in Nevada, "a court cannot compel compliance [with
                a settlement agreement] when [the] material terms remain uncertain."
                May v. Anderson, 121 Nev. 668, 672, 119 P.3d 1254, 1257 (2005).
                            The record reflects that at a hearing before the district court,
                Park West and Amazon did recite a settlement process, but that process
                was never reduced to a signed writing or order. Further, although the
                parties agreed to the appointment of an independent auditor, the
                negotiated settlement process included only a general accounting
                structure for the allocation of job costs, overhead costs, and profits. It did
                not indicate whether particular expense items, such as payroll costs, fell
                under the category of job costs or overhead costs, nor did it indicate
                whether the parties intended for the auditor to use a particular accounting
                method. Therefore, summary judgment is not appropriate because factual
                issues remain as to the scope of the construction audit, including the
                accounting methodology the auditor was to utilize, and whether, as a
                result of the uncertainty of the scope of the audit, there was mutual assent
                to all material terms of the settlement process.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                            Accordingly, we reverse the district court's summary judgment
                and remand this matter to the district court for it to determine whether an
                enforceable settlement agreement was reached, and, if so, to determine
                the proper scope of the construction audit, including the accounting
                methodology to be utilized by the auditor.
                            It is so ORDERED.




                                                   Gibbons




                                                   Hardesty




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A


                          "7"7fAREAMIEMBEINEIIIMENINIENME      IMe:"I'          ''-
                cc: Hon. Mark R. Denton, District Judge
                     Robert F. Saint-Aubin, Settlement Judge
                     Lionel Sawyer & Collins/Las Vegas
                     Pezzillo Lloyd
                     Gordon & Rees, LLP
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  5
(0) 1947A